Appeal by the defendant from a judgment of the Supreme Court, Kings County (Egitto, J.), rendered October 29, 1986, convicting him of rape in the first degree, burglary in the first degree, robbery in the first degree, sexual abuse in the first degree, and criminal possession of stolen property in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the People failed to prove his identity as the intruder who burglarized, raped, and robbed *575the complainant. Viewing the evidence in the light most favorable to the prosecution (People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
We have considered the defendant’s other contentions, including the argument that the sentence was excessive, and find them to be without merit. Mollen, P. J., Brown, Eiber and Kooper, JJ., concur.